number release date id office uilc cca_2010052114041432 ----------------------------- from -------------------- sent friday date pm to ------------------ cc --------------------- subject re voluntary disclosure -------- you are probably familiar with the nonduplication rule in sec_3121 under that rule if the taxpayer fails to take amounts deferred under a nqdc plan into account as fica wages at the time of deferral then the amounts deferred and the income attributable to those amounts are subject_to fica upon distribution my view is that generally we should not allow taxpayers to avoid the nonduplication rule by entering into closing agreements that fix their noncompliance for years that are no longer open the regs under sec_3121 have specific guidance for how to deal with the situation where taxpayers failed to comply for some years but actually paid fica properly for other years essentially taxpayers are supposed to pro-rate amounts distributed so that fica is paid on only amounts attributable to periods where they failed to comply with v methodology for taking care of this problem so why would we enter into a closing_agreement that allows taxpayers to avoid compliance with our own regs not to mention the nonduplication rule in the statue it's not simple but our regs do provide a i don't have any problem with the taxpayer wanting to fix years that are still open under the statute_of_limitations for this i'm not entirely sure they need a closing_agreement because taxpayers file 941-xs to pay back taxes all the time without entering into closing agreements all of the formulas the taxpayer is using for ----------- though i'm having difficulty understanding --------
